In the Missouri Court of Appeals
              Eastern District
JUNE 7, 2016


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED102669   STATE OF MISSOURI, RES V JAMES D. BOYD, APP

2.   ED102761 JOHN A. PAINTER, RES V NETTI C. PAINTER, APP

3.   ED102916 CEMON L. BYRD, APP V STATE OF MISSOURI, RES

4.   ED103136 JANET M. PETERS APP V DONALD WAYNE PETERS, JR
     RES

5.   ED103149 JUSTIN A. LEWIS, APP V STATE OF MISSOURI, RES

6.   ED103215 MELVIN HILL, APP V STATE OF MISSOURI, RES

7.   ED103374 BARBARA VASEL, APP V ANNETTE ADAMEC, ET AL, RES